Citation Nr: 1606709	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 70 percent for service-connected major depression, to include entitlement to an initial rating in excess of 50 percent prior to January 17, 2013.

2.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1992 to November 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in November 2012 and was remanded for further development.  Specifically, the Board requested updated medical and vocational rehabilitation records be obtained, and an additional VA examination be provided.  All of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected major depression resulted in occupational and social impairment with deficiencies in most areas throughout the period on appeal.

2.  The Veteran's service-connected major depression did not result in total occupational and social impairment at any point during the period on appeal.

3.  The Veteran's service-connected disabilities render him unable to follow substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating not to exceed 70 percent for service-connected major depression were met prior to January 17, 2013.  At no time during the appeal period was a rating higher than 70 percent warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Major Depression

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Throughout the period on appeal, the Veteran's major depression has been rated under DC 9434, which assigns ratings based on the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  In this case, the Veteran's major depression was initially assigned a 50 percent rating, and was granted a higher 70 percent rating effective January 17, 2013.  Throughout the period on appeal, the Veteran has asserted that his condition, including his panic attacks, is more severe than reflected by these assigned ratings.

Under the General Rating Formula, a 50 percent rating is assigned when major depression causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when major depression causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when major depression causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

In this case, the evidence reflects the Veteran's symptoms merited a rating not to exceed 70 percent throughout the period on appeal, as will be discussed in detail below.

Throughout the period on appeal, the Veteran has consistently reported experiencing frequent panic attacks.  For example, in a July 2006 written statement he reported experiencing panic attacks numerous times each day.  In an October 2006 VA treatment record, the Veteran reported these attacks occurred spontaneously in his sleep, but mostly occurred while out of the house, around people, or in the car.  For this reason, the Veteran reported he rarely left the house.  On several occasions the Veteran was specifically noted to be a reliable historian.  See e.g. December 2006 psychological evaluation for the Social Security Administration (SSA).  Therefore, his lay statements provide credible evidence he experienced frequent panic attacks, including numerous times each day, throughout the entire period on appeal.  These credible lay statements suggest he experienced symptoms like near-continuous panic, one of the criteria contemplated by a higher 70 percent rating.

Furthermore, the Veteran reported experiencing a history of auditory hallucinations.  See December 2006 SSA evaluation.  He was also noted to have obsessive and ritualistic behavior, including chewing on something to divert his fear when he felt a panic attack coming on.  See December 2007 VA examination.  Therefore, these records suggest he met additional symptoms associated with a higher 70 percent rating.

Finally, the Veteran was provided with an initial VA examination in May 2007.  During this examination, the examiner assigned a GAF score of 70, suggesting mild symptoms.  However, despite assigning this high GAF score, the examiner opined the Veteran experienced deficiencies in most areas.  Specifically, the examiner opined his panic attacks caused deficiencies in judgment and thinking, he experienced distance from his family due to his fear of panic attack, deficiencies at work due to missing too many days due to panic attacks, deficiencies in mood including uncontrollable rage, and deficiencies in school including lacking the emotional disposition to pursue a four-year college degree.  Therefore, the examiner's assessment suggests the Veteran met the criteria associated with a 70 percent rating, experiencing deficiencies in most areas.

Based on the foregoing, and affording all benefit of doubt to the Veteran, an initial rating not to exceed 70 percent is granted.  To this extent, the Veteran's appeal is granted.

The evidence does not establish the Veteran's major depression resulted in total occupational and social impairment, the criteria associated with a higher total disability rating, at any point during the period on appeal.

First, the Veteran was consistently noted to be alert and fully oriented to time, place, and person throughout the period on appeal.  See e.g. December 2007 VA treatment record, October 2009 VA examination, and April 2014 VA treatment record.  Furthermore, no gross impairment in thought process or communication was noted, but instead he was consistently noted to speak with coherent speech and display goal-directed thought processes.  See e.g. March 2008 VA treatment record, August 2008 VA examination, and April 2014 VA treatment record.  Additionally, he consistently presented as clean and well-groomed.  See e.g. December 2007 VA and July 2008 VA treatment records.

As discussed above, the medical records reflect the Veteran experienced a history of auditory hallucinations.  For example, in March 2008 VA treatment record he reported "sometimes" hearing voices without commands.  During his January 2013 VA examination, he estimated hearing someone call his name approximately four times in the past year.  Therefore, although the Veteran experienced auditory hallucinations, the evidence does not establish his hallucinations were "persistent," as contemplated by a higher, total disability rating.

Finally, the evidence does not contain any medical opinion suggesting the Veteran experienced total occupational or social impairment due to his major depression.  Instead, the January 2013 VA examiner specifically opined the Veteran experienced only moderate occupational impairment.  Furthermore, although the Veteran rarely left his house and self-isolated, he continued to maintain a relationship with his son and the mother of his son.  In fact, he still lived with them both as recently as April 2014.  Accordingly, the evidence does not establish the Veteran experienced total occupational or social impairment at any point during the period on appeal.

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 70 percent at any point during the period on appeal.  Accordingly, entitlement to a higher, total, disability rating is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's major depression that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of frequent panic attacks and agoraphobia, fear of places and situations that might cause panic.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for the increased rating assigned above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

TDIU

The Veteran is also seeking entitlement to total disability based on individual unemployability (TDIU).  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In this case, and contemplating the increased rating assigned above, the Veteran has been assigned at least a combined 80 percent rating throughout the period on appeal, including major depression rated at 70 percent.  Therefore, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.
The Veteran obtained a high school diploma and associate's degree in graphic design.  However, he reported he was unable to maintain a job in graphic design, even after obtaining his degree.

Following his service, he previously worked in several jobs, most recently including as an auto trader.  He last worked in approximately June 2006, when he reports he had to stop working due to the amount of days he missed from his panic attacks.

The evidence supports the Veteran's contentions that he is currently unemployable due to his service-connected disabilities.  First, he has several service-connected disabilities which impede his ability to perform manual labor, including his service-connected back disability which limits his ability to lift.  See February 2015 VA examination.  Additionally, the severity of his service-connected major depression, and frequency of his associated panic attacks, impacts his ability to perform sedentary work in an office environment.  For example, during his January 2013 VA examination, the examiner opined the Veteran would experience a high level of occupational impairment in any job that would require him to work closely with others.

Therefore, affording the Veteran all benefit of the doubt, he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is granted.
 




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in November 2005, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, post-service VA treatment records, and records from the SSA have all been obtained.  The Veteran has not indicated he received any relevant private medical treatment.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an initial rating not to exceed 70 percent for service-connected major depression is granted prior to January 17, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 70 percent for service-connected major depression is denied for the entire appeal period. 

Entitlement to total disability based on individual unemployability is granted, 
subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


